UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7798


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMAINE JERRELL SIMS, a/k/a Justice, a/k/a Jus,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Claude M. Hilton, Senior
District Judge. (3:98-cr-00045-CMH-1)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Jerrell Sims, Appellant Pro Se.      Nicholas Stephan
Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, Kenneth E. Melson, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine        Jerrell    Sims    appeals    the    district     court’s

orders denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006), and denying reconsideration.                          We

have     reviewed       the     record    and     find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Sims, No. 3:98-cr-00045-CMH-1 (E.D. Va.

April    10   &   May    20,    2008).      We    dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2